                                       The City of New York
JAMES E. JOHNSON                    LAW DEPARTMENT                                     Rebecca G. Quinn
Corporation Counsel                 LABOR & EMPLOYMENT LAW                          Phone: (212) 356-4382
                                              DIVISION                                Fax: (212) 356-2439
                                      100 Church Street, 2nd Floor             Email: rquinn@law.nyc.gov
                                    NEW YORK, NEW YORK 10007




                                                                              July 13, 2020

BY ECF
Hon. Dora L. Irizarry
United States District Court Magistrate Judge
Eastern District of New York


                       Re:     Washburn v. Kingsborough Community College, et al.
                               20-cv-00395 (DLI) (RLM)


Dear Judge Irizarry:

       I write to respectfully request an extension of time to serve and file a reply brief in further
support of Defendants’ motion to dismiss, filed on June 3, 2020. Plaintiff’s brief in opposition of
the motion was served on July 2, 2020 and the deadline for filing a reply brief would have been
July 10, 2020. I apologize for my failure to make this request in a timely manner.

       Defendants seek an extension until July 31, 2020 to serve their reply brief. Plaintiff has
consented to this request. No additional requests for an extension to serve a reply have been
made, and no other dates will be impacted by this request.

               Thank you for your consideration of this matter.
                                             Respectfully submitted,


                                                           /s/
                                             Rebecca G. Quinn
                                             Assistant Corporation Counsel
cc:   Jillian T. Weiss, Esq. (By ECF)
      Law Office of Jillian T. Weiss, P.C.
      Attorney for Plaintiff
